Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Claims 1 and 3-18 are pending. Claim 2 has been cancelled. Claims 1 and 3 have been amended. Claim 18 is new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1,3-5,7,8,11,12,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta (US 5,781,216) in view of Yamamoto (US 5,698,478).
Haruta teach cloth for ink jet printing which has polyethylene oxide resin of molecular weight from 100,000 to 3,000,000 as a pretreatment agent that is capable of providing images of great color depth with sufficient brightness and sharpness and freedom from bleeding (abstract). Haruta teaches using it in amount of 0.1-30% by weight (column 1, lines 40-65). Haruta teaches adding a water repellant such as fluorine type resins, paraffin waxes and silicone resins, in an amount of 0.05-40% by weight to the composition (column 2, line 20-30;column 5, lines 20-30). Haruta teaches adding polyvinyl pyrrolidone to the coating at 0.5-30% (column 4, lines 1-15). Haruta teaches adding a cationic agent to enhance coloring ability (column 50-60) and cationic salts such as magnesium sulfate to decrease viscosity (column 3, lines 55-65). Haruta teaches the compositions are aqueous (example 1 and 2). Haruta teaches treating on cotton cloth and ink jet printing the pretreated fabric (examples 1 and 2). Haruta teach treating polyester or blends thereof with cotton (column 2, lines 50-60). Haruta teaches the ink used for ink jet printing on top of the pretreated cloth comprise pigments, nonionic surfactants, resins and water (column 10, lines 40-61; claim 15).
Haruta does not teach maximum peaks of molecular weight of 1000-25000 of polyvinyl pyrrolidone.
Yamamoto teach pretreating cloth before ink jet printing with cationic substances (column 2, lines 35-50) such as PVP with molecular weights of 3000-100000 (column 4, lines 15-55) prevents dye bleeding and staining on white portions.

The claims of claim 7 and 8 limit the cloth and while Haruta teaches treating cotton and polyester (paragraph 0167), the claims are drawn to the treatment composition and not the cloth it is adhered to, which is intended use. So the cloth limitations do not further limit the components of the composition which is able to be used on polyester or cotton/polyester cloth having any color portion and L* value.

Claims 6,9,11,13,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta (US 5,781,216) in view of Yamamoto (US 5,698,478) and further in view of Saito (US 2013/0278690).
Haruta and Yamamoto are relied upon as set forth above.

Saito teaches pretreatment liquids for textile printing including polyvalent metal cationic compounds such as calcium chloride, calcium nitrate or magnesium sulfate (paragraphs 0035-0036), resin emulsions such as resin particles (paragraph 0081), carboxymethylcellulose, polyoxyethylene compounds (paragraph 0089, 0063) and polyvinylpyrrolidone (paragraph 0063) and water (paragraph 0084 ) which when applied to cloth such as polyester or polyester/cotton (paragraph 0167) prevent ink bleeding when the cloth is ink jet printed  (paragraph 0029). Saito teaches the water soluble resin can be 0.5-10mass % (paragraph 0088) and that the preprocessing composition is adhere to the cloth followed by ink jet printing (paragraph 0093-0094,0170-0180). Saito teaches the cloth after being treated with the preprocessing liquid is ink jet printed in the same areas with a white pigment ink (paragraph 0097) comprising white pigments (paragraph 0098), resin particles (paragraph 0127, 0136) and water (paragraph 0149). In examples P1 and P3 of Table 1, Saito teaches pretreatments comprising calcium nitrate, polyvinylpyrrolidone K-30 which is a particulate powder, 0.1% BYK-348, which is a silicone based water repellant with a melting point of less than 0 degrees C and water (paragraph 0193). In Table 2 the ink contains white pigment titanium dioxide, water and urethane resin (column 28). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment liquids, sets and methods by using silicone water repellants of melting points of 100 degrees C or less as Haruta invites the inclusion of silicone water repellants and Saito teaches silicones with melting point of less than 0 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use inks comprising pigments such as white pigments, resin particles, water to print the pretreated textile of Haruta as Saito teaches this is a conventional ink used in similar pretreatment and printing methods. Printing using white inks such as those taught by Saito is a design choice based on the desired aesthetic. White pigments are conventionally and effectively ink jet printed onto cloth as demonstrated by Saito.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Haruta (US 5,781,216) in view of Yamamoto (US 5,698,478) and further in view of Patil (US 2018/0251655).
Haruta and Yamamoto are relied upon as set forth above.
Haruta and Yamamoto do not teach the melting point of the paraffin wax water repellents. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment compositions of Haruta and Yamamoto by incorporating the paraffin waxes of melting points less than 100 degrees C as Patil teaches ink receptive coatings for ink jet printing advantageously contain waxes with melting points of 50-150 degrees C such as paraffin to impart water repellency and scratch resistance to the ink receptive layer prior to ink jet printing. Haruta further invites the inclusion of paraffin wax water repellants. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haruta (US 5,781,216) in view of Yamamoto (US 5,698,478) and further in view of Kobayashi (DE 2005-599894).
Haruta and Yamamoto are relied upon as set forth above.
Haruta and Yamamoto do not teach polyoxyethylene oleyl ether. 
Kobayashi teaches that water soluble resins, cationic compounds and polyoxyethylene oleyl ether are conventionally included as surfactants in an ink receptive layer that has reduced rate of drying for ink jet printing methods.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the treatment compositions of Haruta and Yamamoto by incorporating the polyoxyethylene oleyl ether as Kobayashi teaches it as a conventional 

Response to Arguments
All prior rejections were withdrawn in view of applicant’s amendments and the new limitations are addressed with Haruta (US 5,781,216). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/AMINA S KHAN/Primary Examiner, Art Unit 1761